Citation Nr: 0912407	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-40 825	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the abdomen involving Muscle Group XIX, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 7, 
1969, to November 5, 1971.  He had one year, 10 months, and 
one day of active service prior to February 7, 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for greater than a 10 percent rating for 
residuals of a gunshot wound of the abdomen involving Muscle 
Group XIX.  In July 2007, the Board remanded the matter for 
further notification, evidentiary development, and 
adjudication.  In November 2008, the Appeals Management 
Center (AMC) re-adjudicated the claim and awarded an 
increased rating of 30 percent for residuals of a gunshot 
wound of the abdomen involving Muscle Group XIX.  

The Veteran, his wife, and his brother testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
December 2005.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's service-connected residuals of a gunshot wound 
of the abdomen are manifested by no worse than moderately 
severe disability of Muscle Group XIX.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for service-
connected residuals of a gunshot wound of the abdomen have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.73, Diagnostic 
Code 5319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through February 2004 and August 2007 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2004 and August 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2004 and 
August 2007 letters.

Here, however, the duty to provide notice relating to the 
Veteran's claim for an increased rating for residuals of a 
gunshot wound of the abdomen involving Muscle Group XIX was 
not fully satisfied pursuant to Vazquez-Flores, supra, prior 
to the initial unfavorable decision by the RO.  
Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant; (2) when a reasonable person could be expected to 
understand from the notice what was needed; or (3) when a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran a February 2004 letter, which 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  A subsequent 
notice letter sent in March 2006 notified the Veteran that 
disability ratings are assigned based, in part, on the 
severity of symptoms and their impact on employment.  An 
August 2007 letter requested that the Veteran submit evidence 
of the severity of his symptoms, including "statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what way [his] 
disability has become worse."  In addition, the Veteran was 
questioned about the effect of his muscle injury on his daily 
life at the April 2004 and September 2008 VA examinations 
performed in association with this claim.  At his September 
2006 hearing, the Veteran further testified to the effect of 
his injury on daily life and specifically discussed the 
requirements for higher rating for his disability under the 
relevant diagnostic code.  The Board thus finds that the 
notice provided in the February 2004, March 2006, and August 
2007 letters, along with the Veteran's testimony at his 
September 2006 hearing and his responses to the questioning 
at the April 2004 and September 2008 VA examinations 
regarding the effect of his disability on his daily life, 
show that the Veteran had actual knowledge that medical and 
lay evidence was required to show an increase in severity, 
including the impact on his daily life. 

The Board notes that, prior to the initial adjudication of 
the claim, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to a higher 
disability rating, as required by Vazquez-Flores, supra.  The 
Board notes, however, that the Veteran was later given notice 
of the exact criteria on which his disability is rated via a 
November 2005 statement of the case.  Further, a March 2006 
letter provided notice to the Veteran that a disability 
rating would be determined by application of the ratings 
schedule and relevant diagnostic codes based on the extent 
and duration of the signs and symptoms of his disability and 
their impact on his employment.  See Vazquez-Flores, supra.  
The ratings schedule is the sole mechanism by which a Veteran 
can be rated, excepting only referral for extra-schedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  As noted above, 
residuals of a gunshot wound of the abdomen involving Muscle 
Group XIX are rated under Diagnostic Code 5319, 38 C.F.R. 
§ 4.73.  The Veteran was notified of the specific criteria of 
Diagnostic Code 5319 in the statement of the case sent to him 
in November 2005.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Eastern Kansas Health Care 
System.  Additionally, the Veteran was provided VA 
examinations in April 2004 and September 2008, the reports of 
which are of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

The Veteran contends that residuals from his service-
connected gunshot wound of the abdomen are more disabling 
than what is reflected by the currently assigned 30 percent 
rating.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected gunshot wound of the abdomen 
has been evaluated as 30 percent disabling for a muscle 
injury to Muscle Group XIX.  Diagnostic Code 5319 provides 
evaluations for disability of Muscle Group XIX, which 
encompasses muscles of the abdomen and spine.  Their 
functions include support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of spine; 
and synergists in strong downward movements of the arm.  The 
Veteran's disability is currently rated pursuant to 
Diagnostic Code 5319 as "moderately severe" with a 30 
percent rating.  Under the Diagnostic Code, a severe 
disability warrants a 50 percent rating, the highest rating 
available under this diagnostic code.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2008).

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d) (2008).  Slight muscle disability contemplates a 
simple wound of the muscle without debridement or infection; 
a service department record of a superficial wound with brief 
treatment and return to duty; healing with good functional 
results; and no cardinal signs or symptoms of muscle 
disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Service medical records associated with the Veteran's 
treatment for his gunshot wound of the abdomen are not 
associated with the claims file.  In an April 2003 rating 
decision, the RO granted service connection and assigned the 
Veteran a 10 percent rating for the gunshot wound, effective 
from June 5, 2002.  In January 2004, the Veteran filed a 
claim for a higher rating.

A report of April 2004 VA examination reflects the examiner's 
note that the Veteran's gunshot wound was the result of a 
bullet entering the right lower chest/upper abdominal area.  
The bullet track was abdominal and mainly horizontal, with 
the bullet embedding in the left upper quadrant of the 
abdomen.  An exploratory laparotomy was performed through a 
midline incision and the bullet removed.  With respect to the 
Veteran's current complaints, the examiner noted the 
Veteran's report of a flare-up of his muscle injury with 
certain actions and positions.  The Veteran indicated that 
his job required him to flex and rotate at the waist, and 
that these positions aggravated muscle cramping of the upper 
right and left abdomen.  He indicated that the cramping over 
time had continuously become worse.  The examiner noted that 
the Veteran did not experience any loss in the ability to 
perform activities, and there was no limitation with the 
exception of certain movements that caused pain and caused 
the Veteran to stop the activity.  Regarding the Veteran's 
scars, the examiner found that the entry wound scar appeared 
to have tissue loss with slight sensitivity to palpation.  
The examiner further noted that there appeared to be have 
been "superficial nerve severing at the midline incisional 
area," which the Veteran stated was initially numb but had 
since recovered some feeling.

Report of the September 2008 VA examination reflects the 
Veteran's complaints of recurring cramping or spasms in his 
abdominal muscles that flare up approximately twice per 
month, triggered by bending or twisting of the abdominal 
area.  The examiner noted that the Veteran reported his 
flare-ups were less frequent as he was doing less physical 
work.  No intestinal complaints were noted, and the Veteran 
stated that he did not have continuous muscle pain, just 
flare-ups of cramping and spasms in the muscles.  The Veteran 
further reported that the flare-ups had required him to stop 
recreational activities such as horseback riding, golfing, 
and playing basketball.  The examiner noted that the flare-
ups caused significant interference with activities of daily 
living.  On physical examination, the examiner found no 
tenderness, distension, mass, or muscle contraction, 
herniation, diastasis, or adhesions.  The Veteran's muscle 
strength was found to be 5/5, and his abdominal muscle group 
allowed movement of his trunk with sufficient comfort, 
endurance, and strength to allow the Veteran to accomplish 
activities of daily living.  Regarding the Veteran's scars, 
the examiner noted that the Veteran complained of residual 
numbness of skin around the scars.  He observed that the 
Veteran's entry wound scar was minimally depressed with 
minimal tissue loss and noted that otherwise, the Veteran's 
scars were hypopigmented, superficial, stable, smooth, flat, 
non-tender, non-adherent, and without inflammation, 
induration, keloid formation, or inflexibility of the 
surrounding skin. 

The examiner diagnosed the Veteran with a gunshot wound of 
the abdomen with involvement of Muscle Group XIX and residual 
well-healed scars.  The examiner noted no significant 
weakness, loss of power or strength, fatigue, or 
incoordination.  No residual herniation or muscle diastasis 
was noted.  Residual symptoms of the gunshot wound were noted 
to be infrequent recurrent flare-ups of the abdominal muscles 
approximately twice per month, with a moderate to mildly 
severe effect on function and activity.  The examiner found 
the overall effect on the Veteran's functioning to be 
moderate during these bi-monthly flare-ups and noted that the 
Veteran had modified his recreational activities due to the 
flare-ups.  The examiner further noted that the Veteran's 
gastrointestinal reflux disease was less likely than not 
related to any residuals of the gunshot wound, attributing 
the disease instead to known factors such as obesity and 
hiatal hernia.  No associated gastrointestinal complaints 
were found to be related to the gunshot wound, and the 
Veteran's gastrointestinal structures were found to be 
unaffected by the injury.

Post-service VA medical records include a June 2005 treatment 
report in which the Veteran was noted to work in the oil 
fields and sweat profusely.  A record dated in July 2005 
noted the Veteran's complaints of muscle cramps, which he 
stated improved with drinking water.  The medical records 
further reflect that the Veteran has complained of discomfort 
and pain in his abdominal region on several occasions in 
2008; however, he was not assigned a diagnosis for these 
symptoms by his VA treatment providers.  A July 2008 
computerized tomography scan of the Veteran's abdomen 
revealed only a fatty liver.  (The Board notes that the 
Veteran is qualified, as a lay person, to report symptoms 
such as pain and discomfort.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).)

Given the evidence in the VA examination reports, the Board 
finds that no more than moderately severe disability to 
Muscle Group XIX is shown.  Severe disability to Muscle Group 
XIX is not shown.  The injury from the gunshot did not result 
in an open comminuted fracture, which would warrant a higher 
rating.  See 38 C.F.R. § 4.56(a).  Although the Board notes 
the Veteran's statements that the bullet partially punctured 
his skin, the September 2008 examiner noted that there was no 
"true exit wound."  The evidence does not indicate wide 
damage to muscle groups or loss of deep fascia or muscle 
substance.  There is no evidence of abnormal swelling or 
hardening on contraction.  Severe impairment of strength, 
endurance, or coordinated movements is not shown on the right 
side compared to the left side.  To the contrary, the 
September 2008 VA examiner noted specifically that the 
Veteran had full muscle tone in his abdomen without fatigue, 
incoordination, or loss of power of the abdominal muscles.

Other signs of severe muscle disability were absent on 
examination, such as x-ray evidence of multiple scattered 
foreign bodies or muscle atrophy.  Thus, although muscle 
injury was evidenced by the VA examinations, no more than 
moderately severe disability was shown.  In fact, the 
September 2008 examiner characterized the Veteran's 
disability as moderate to mildly severe only during flare-
ups.  The currently assigned 30 percent rating compensates 
the Veteran for that level of disability.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  Thus, a higher rating under 
the muscle injury diagnostic code is not warranted for any 
portion of the rating period.

With respect to the scarring on the abdomen that was caused 
by the wound, the April 2004 examiner noted multiple scars, 
including an entry wound scar over the abdomen measuring 5.5 
cm x 0.5 cm and a surgical laparotomy scar measuring  26.0 cm 
x 1.0 cm.  The examiner noted slight sensitivity to palpation 
of the entry wound scar and mild decrease in sensation over 
the area of the laparotomy scar.  The September 2008 examiner 
measured the entry wound scar as 5.5 cm x 0.5 cm and noted 
that it was minimally depressed with minimal tissue loss.  
The September 2008 examiner did not find any tenderness or 
loss of sensation in the laparotomy scar.  The Veteran 
complained at his April 2004 VA examination that the scar 
area was sensitive to palpation.  He has also stated in his 
September 2006 hearing that the scar was tender to the touch.  
According to both examiners, there was no adherence of any of 
the scars to the underlying tissue, frequent loss of skin, or 
ulceration.  

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the gunshot 
wound.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 30 percent rating under 
Diagnostic Code 5319.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).

In the Veteran's case, the entry wound scar is not of such a 
severe nature to combine with the muscle injury to warrant a 
40 percent rating under Diagnostic Code 5319.  For instance, 
adhesion of the scar to bone is not shown.  Although the 
April 2004 examiner indicated that the scar showed 
sensitivity to palpation, the Veteran's scar was not 
described as painful, and even when he was examined in 2008, 
the sensitivity previously noted was not found.  Diagnostic 
Code 7804 allows for a 10 percent rating for a superficial 
scar that is painful on examination.  See 38 C.F.R. § 4.118 
(2008).  Absent a showing of pain on examination, a separate 
10 percent rating is not warranted.  Additionally, other 
criteria for a compensable rating based on symptoms due to 
scarring are not met.  There is no indication of instability 
of any scar; there is no indication of underlying soft tissue 
damage associated with any scar; and there is no indication 
that the scarring covers an area of 929 square centimeters or 
greater.  38 C.F.R. § 4.118.  Moreover, no scar has affected 
function.  Id.  

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.)

The Board specifically finds that the Veteran is not entitled 
to a separate rating under any diagnostic code for injury to 
or disability of the gastrointestinal tract or organs 
associated with the service-connected gunshot wound.  The 
April 2004 and September 2008 VA examiners' opinions as to 
this matter are persuasive.  In particular, the Board notes 
that the September 2008 VA examiner is shown to have reviewed 
all the evidence of record and to have concluded that there 
was no clinical indication of involvement of the 
gastrointestinal structures.  The September 2008 VA examiner 
also concluded that it was less likely than not that the 
Veteran's complained-of gastrointestinal reflux disease was 
related to any residuals of the gunshot wound, noting instead 
that there are many other likely factors contributing to his 
gastrointestinal complaints.  The April 2004 VA opinion, 
which concluded that there was no damage to the 
gastrointestinal structures, is consistent with the other 
evidence of record.

The VA examination in April 2004 indicated that the Veteran 
may have had some "superficial nerve severing" as a result 
of the laparotomy performed pursuant to the gunshot wound.  
In particular, the examiner noted that the Veteran had 
complained of initial numbness in the area of the scar that 
had recovered some feeling.  The September 2008 VA examiner 
also noted that the Veteran complained of some numbness in 
the area of his scarring.  However, assuming the gunshot 
wound resulted in some superficial nerve damage as found by 
the April 2004 VA examiner, the regulations provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2008).  In the Veteran's case, his examiners have 
indicated only that sensation around the area of the scarring 
on the abdomen was numbness.  There has been no indication of 
functional loss due to the numbness. Thus, any nerve damage 
appears to affect only the same body part affected by the 
gunshot wound itself.  There is no suggestion that any nerve 
damage affects an entirely different function from the 
function the muscle injury has affected.  Consequently, a 
separate rating for any residual nerve damage is not 
warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the residuals from the gunshot 
wound, including muscle injury, scarring, or any neurological 
impairment have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

In sum, the Board finds that the claim for a rating in excess 
of 30 percent for muscle injury resulting from a gunshot 
wound of the abdomen must be denied.  This is so for the 
entire rating period.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for residuals of a gunshot 
wound of the abdomen involving Muscle Group XIX is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


